1    KINGSLEY & KINGSLEY, APC
     ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
2    eric@kingsleykingsley.com
     KELSEY M. SZAMET, Esq., Cal. Bar No. 260264
3    kelsey@kingsleykingsley.com
     16133 Ventura Blvd., Suite 1200
4    Encino, CA 91436
     Telephone: (818) 990-8300
5    Fax: (818) 990-2903
6    DAVTYAN PROFESSIONAL LAW CORPORATION
     EMIL DAVTYAN, Esq., Cal. Bar No. 299363
7    support@davtyanlaw.com
     5959 Topanga Canyon Blvd., Ste. 130
8    Woodland Hills, California 91367
     Telephone: (818) 875-2008
9    Fax: (818) 722-3974
10   Attorneys for Plaintiff and the Proposed Class
11
12                       UNITED STATES DISTRICT COURT
13       NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
14   MICHELLE ANN TORRES, an                   CASE NO. 5:18-cv-06610
15   individual, on behalf of herself and
     others similarly situated                 ORDER GRANTING
16                                             PLAINTIFF’S VOLUNTARY
                     PLAINTIFF,                DISMISSAL PURSUANT TO
17
                                               F.R.C.P. 23(E)
18         v.

19   EDIBLE ARRANGEMENTS, LLC;
     and DOES 1 thru 50, inclusive,
20
21                   DEFENDANTS.

22
23
24
25
26
27
28
                                       1
         ORDER GRANTING VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 23(E)
                            Case No. 5:18-cv-06610
1                                  ORDER OF DISMISSAL
2          Pursuant to Plaintiff MICHELLE ANN TORRES’s request for Voluntary
3    Dismissal pursuant to Federal Rule of Civil Procedure 23(e), IT IS ORDERED
4    THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITHOUT
5    PREJUDICE as to Plaintiff and the putative class as to all claims, causes of action,
6    and parties, with each party bearing that party’s own attorney’s fees and costs. The
7    Clerk is directed to close the file.
8
9    IT IS SO ORDERED.                                         ES DISTRICT
                                                              T            C
10                                                          TA




                                                                                      O
                                                       S




                                                                                       U
                                                      ED




                                                                                        RT
11   DATED: January 9, 2019
                                                  UNIT          ANTEDCourt Judge
12                                                          GRDistrict
                                                  United States




                                                                                               R NIA
13
                                                                                           s
                                                                               M. Cousin
                                                  NO



                                                                     thanael
                                                            Judge Na
14




                                                                                               FO
                                                   RT




                                                                                           LI
15
                                                           ER
                                                      H




                                                                                      A
                                                                N                      C
16                                                                                F
                                                                    D IS T IC T O
                                                                          R
17
18
19
20
21
22
23
24
25
26
27
                                        2
28
          ORDER GRANTING VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 23(E)
                             Case No. 5:18-cv-06610
